Arnold L.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 16, 2014

                                      No. 04-14-00358-CV

               Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                                       Appellants

                                                 v.

                                       Arnold L. LEVEY,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-02406
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        The appellee’s fourth motion for extension of time to file the brief is GRANTED. The
brief must be electronically filed no later than Monday, January 12, 2015. If the brief is not
filed by this date, this appeal will be set “at issue,” and it will be set for submission without an
appellee’s brief.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court